[Cite as Bencin v. Bencin, 2012-Ohio-4197.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

CATHLEEN BENCIN                                      C.A. No.      10CA0097-M
                                                                   11CA0113-M
        Appellant

        v.
                                                     APPEAL FROM JUDGMENT
THOMAS P. BENCIN                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
        Appellee                                     COUNTY OF MEDINA, OHIO
                                                     CASE No.   09 DR 0085

                                DECISION AND JOURNAL ENTRY

Dated: September 17, 2012



        WHITMORE, Presiding Judge.


        {¶1}    Appellant, Cathleen Bencin (“Wife”), appeals from judgments of the Medina

County Court of Common Pleas, Domestic Relations Division. This Court dismisses.


                                                 I


        {¶2}    Wife filed a complaint for divorce from Thomas Bencin (“Husband”) in 2009.

The parties proceeded to trial in March 2010, and after two days of testimony entered into an in-

court settlement agreement. The court journalized the settlement agreement and granted the

divorce in August 2010.         The court incorporated the transcript of the in-court settlement

agreement into its final judgment entry. Wife filed a timely appeal. Subsequently, Wife filed a

motion with the trial court to vacate the judgment entry pursuant to Civ.R. 60(B), and this Court

remanded for the trial court to rule on the motion. The trial court denied Wife’s motion, and she
                                                 2


filed a timely appeal. This Court granted Wife’s motion to consolidate her two appeals. She

now raises a total of three assignments of error for our review. For ease of analysis, we

rearrange several of the assignments of error.

                                                 II

                                Assignment of Error Number One

        THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
        CONCLUDING THAT THE SETTLEMENT AGREEMENT REACHED IN
        COURT AND READ INTO THE RECORD, CONSTITUTED A VALID AND
        ENFORCEABLE CONTRACT WHERE THERE WAS FRAUD AND
        MISREPRESENTATION, DURESS, UNDISCLOSED ASSETS, INCOMPLETE
        TERMS, ASSETS NOT INCLUDED IN THE AGREEMENT, AND FAILURE
        TO ADDRESS ALL ISSUES, ALL OF WHICH ROSE TO THE LEVEL OF
        BEING UNCONSCIONABLE.

        {¶3}   In her first assignment of error, Wife argues that the court erred when it found that

the settlement agreement was an enforceable contract. Wife argues the settlement agreement is

unenforceable because, among other things, the settlement agreement does not fully dispose of

all assets.

        {¶4}   Before we may address the merits of Wife’s assignments of error, we must

determine whether this Court has jurisdiction to hear the appeal.

        The Ohio Constitution limits an appellate court’s jurisdiction to the review of
        final judgments of lower courts. * * * For a judgment to be final and appealable,
        the requirements of R.C. 2505.02 and Civ.R. 54(B), if applicable, must be
        satisfied. This Court has repeatedly found, most notably in Harkai [v. Scherba
        Industries, Inc.], 136 Ohio App.3d [211,] 216 (9th Dist.2000), that in order to
        constitute a final appealable order the content of the judgment must be definite
        enough to be susceptible to further enforcement and provide sufficient
        information to enable the parties to understand the outcome of the case. If the
        judgment fails to speak to an area which was disputed, uses ambiguous or
        confusing language, or is otherwise indefinite, the parties and subsequent courts
        will be unable to determine how the parties’ rights and obligations were fixed by
        the trial court. A divorce decree, which leaves issues unresolved, is not a final
        order.
                                                3


[Internal citations, quotations, and alterations omitted.] Parravani v. Parravani, 9th Dist. No.

25224, 2010-Ohio-3853, ¶ 4, quoting Baker v. Baker, 9th Dist. No. 09CA009603, 2009-Ohio-

6906, ¶ 5-6. See Civ.R. 75(F). “In the absence of a final, appealable order, this Court must

dismiss the appeal for a lack of subject matter jurisdiction.” Helmstedter v. Helmstedter, 9th

Dist. No. 24237, 2009-Ohio-3559, ¶ 9.

       {¶5}    Wife argues that the agreement is unenforceable because it fails to dispose of a

pre-marital promissory note.     According to Wife’s testimony during trial, she had loaned

Husband money to purchase a car prior to their marriage.              Wife introduced a notarized

promissory note that Husband had signed in favor of Wife for $29,500. Wife testified that no

payments had been made. On cross-examination, Wife agreed that she had not attempted to

collect on the loan for the past 15 years because they “were putting money into buying other

things.” Based on cross examination, it appears Husband disputed Wife’s assertion that he still

owed on the loan. However, the transcript of the settlement agreement and the journal entry are

both silent as to the promissory note. Because the promissory note had been identified as being

in dispute, the judgment entry, to be a final, appealable order, needed to detail its disposition.

See Baker at ¶ 5-6. See also Civ.R. 75(F).

       {¶6}    Wife further argues the agreement is unenforceable because it fails to dispose of

“property in the storage unit.” Wife testified that she believed there was a scooter and an all-

terrain vehicle in the storage unit. Wife had filed a motion to inventory the storage unit and

counsel informed the court at trial that it had not yet ruled on her motion. The court indicated

that it would grant Wife’s motion. Husband’s counsel then requested the court hear Husband’s

testimony before granting Wife’s motion to inventory because the property Wife was “referring

to [was] mostly not his property but the property of other people.”
                                                 4


       {¶7}    Neither the transcript of the in-court settlement agreement, nor the final judgment

entry mentions the scooter, the all-terrain vehicle, or the property in the storage unit generally.

Similar to the promissory note, this property had been identified as being in dispute. Therefore,

the judgment entry, to be a final, appealable order, needed to detail its disposition. See Baker,

2009-Ohio-6906, at ¶ 5-6. See also Civ.R. 75(F).

       {¶8}    Wife also argues the agreement is unenforceable because it fails to dispose of

Husband’s life insurance policy. At the beginning of trial, the parties stipulated to:

       [t]here [being] a Best of America account with two, different life insurance
       policies; one, 300,000 which is a whole life policy, one, 700,000 which is a term
       policy both on the husband’s life, Mr. Bencin’s. There is a cash value in the life
       insurance policy that lists 18,500, one of which 15,000 is a * * * loan to
       somebody.

No further testimony was heard regarding the life insurance policies or the loan against it. There

is no mention of the life insurance policies in the transcript of the in-court settlement agreement,

nor are the policies mentioned in the judgment entry granting the parties’ divorce. The record is

unclear as to whether the life insurance policies were Husband’s pre-marital property or whether

they were in dispute. If the judgment is indefinite, “the parties and subsequent courts will be

unable to determine how the parties’ rights and obligations were fixed by the trial court.”

Parravani, 2010-Ohio-3853, at ¶ 4, quoting Baker, 2009-Ohio-6906, at ¶ 5-6. To be a final,

appealable order, a judgment granting a divorce must resolve all issues in dispute.

       {¶9}    Accordingly, we find the judgment entry was not a final, appealable order and,

therefore, we cannot reach the merits of whether the settlement agreement is enforceable with

respect to the property that was included. Wife’s appeal from the judgment entry of divorce is

dismissed for lack of jurisdiction.
                                                5


                                 Assignment of Error Number Three

       THE TRIAL COURT ERRED IN DENYING PLAINTIFF’S MOTION FOR
       RELIEF FROM JUDGMENT PURSUANT TO RULE 60(B)[.]

       {¶10} In her third assignment of error, Wife argues the court erred when it denied her

motion to vacate the judgment entry incorporating the settlement agreement.

       {¶11} Although a judgment granting or denying a Civ.R. 60(B) motion is, as a rule, a

final appealable order, “a party may seek [Civ.R.] 60(B) relief only from a final judgment.”

First Benefits Agency, Inc. v. Tri-County Bldg. Trades Welfare Fund, 131 Ohio App.3d 29, 34

(9th Dist.1998), quoting Busa v. Lasorella, 8th Dist. No. 67980, 1995 WL 264449, *3 (May 4,

1995). See also Civ.R. 60(B). Because we have concluded that the judgment entry was not a

final, appealable order, a motion to vacate judgment pursuant to Civ.R. 60(B) was not available.

First Benefits Agency, Inc. at 34. “[T]he denial of relief from a non-final order is, itself, not a

final appealable order.” Kalapodis v. Hall, 9th Dist. No. 22386, 2005-Ohio-2567, ¶ 10, quoting

Christian v. McFarland, 2d Dist. No. 15984, 1997 WL 337654, * 1 (June 20, 1997). The court’s

journal entry denying Wife’s Civ.R. 60(B) motion is not a final, appealable order. Therefore, we

dismiss her appeal from the denial of her Civ.R. 60(B) motion for lack of jurisdiction.

                                 Assignment of Error Number Two

       THE TRIAL COURT ERRED BY MERGING ALL TEMPORARY ORDERS
       INTO A FINAL DECREE WITHOUT HOLDING A HEARING ON
       PLAINTIFF’S MOTION TO SHOW CAUSE AGAINST DEFENDANT FOR
       FAILING TO ABIDE BY THE TEMPORARY SUPPORT ORDER, WHICH
       MOTION WAS FILED PRIOR TO THE FINAL JUDGMENT[.]

       {¶12} In her second assignment of error, Wife argues the court erred when it entered

judgment without ruling on her motion to show cause. As discussed above, this appeal is not

taken from a final, appealable order, and therefore, this Court is without jurisdiction to consider

the merits of Wife’s argument.
                                                6


                                                III


       {¶13} Wife’s appeal is dismissed for lack of jurisdiction.


                                                                               Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT



DICKINSON, J.
BELFANCE, J.
CONCUR.


APPEARANCES:

JOAN JACOBS THOMAS, Attorney at Law, for Appellant.

JOYCE E. BARRETT and JAMES P. REDDY. JR., Attorneys at Law, for Appellee.